         Case 4:19-cv-00535-SWW Document 79 Filed 03/04/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


DADRAIN DANTWONE BANKS                                                              PLAINTIFF

V.                             No. 4:19-CV-00535-SWW-JTR

ISRAEL, Deputy,
Pulaski County Jail, et al.                                                      DEFENDANTS


                                         JUDGMENT

       Consistent with the Order that was entered separately today, this case is dismissed without

prejudice.

       Dated this 4th day of March, 2021

                                                         /s/Susan Webber Wright
                                                          UNITED STATES DISTRICT JUDGE
